Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This initial office action is based on the application filed on July 9th, 2021, which claims 1-19 have been presented for examination.

          Status of Claim
2.	Claims 1-19 are pending in the application and have been examined below, of which, claims 1 and 11 are presented in independent form.

Priority
3.	This application claims benefit of 63/050,587 filed on 07/10/2020.

Information Disclosure Statement
4.	No information disclosure statement (IDS) has been filed.

Examiner Notes
5.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

				Abstract Objection
	6.	Lines 1 and 2 of Abstract recites a phase “The present invention” and “said data”
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

				Claim Objections
7.	Claims 1-13 and 16-19 are objected to because of the following informalities:  
a.	Claim 1, line 1; claim 11 recites a limitation/element  “A driver application (300)” should be changed to – A driver application 
b.	Claim 1, line 2 and line 10; claims 7-9, line 1; claim 11, lines 2, 9 and 17; claims 16-17 and 19, line 1 recite a limitation/element “external resource (500)” should be changed to –external resource 
c.	Claims 1, lines 5-6 and claim 11, lines 7 and 10 recite a limitation/element “POS system (200)” should be changed to –POS system 
d.	Claims 1, line 12 recites a limitation/element “computing device (100)” should be changed to – computing device 
e.	Claims 1, lines 6-7; claims 3-4, line 3; claim 10, line 1; claim 11, line 15; claims 12-13, line 3 and claim 18, line 1 recites a limitation/element “external device (400)” should be changed to – external device 
f.	Claim 5, line 1, recites “the driver application of claim 4” should be changed to – the driver application of claim [[4]] 1 --. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A driver application for reading outgoing data...instructions for:” in lines 1-4 renders the claim indefinite since it appears to be unclear whether claim is method, apparatus or computer readable medium.
Claims 2-10 are rejected under 112(b) as being dependent upon claim 1.
Clarification and appropriate correction are required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US Pub. No. 2016/0239819 A1 – herein after Yamada) in view of Fernando et al. (TW 202025026 A – herein after Fernando).

Regarding claim 1. 
Yamada discloses 
A driver application (300) (A POS application and a printer driver for controlling the recording device 12 are installed on the POS terminal– See paragraph [0047]) for reading outgoing data from a Point of Sale (POS) system (code image read – See Fig. 6.  When the transaction is completed, the POS application execution unit 601 outputs transaction-related information to the printer driver execution unit 602 – See paragraph [0129]) to be sent to one or more external sources (500) (outputs data representing the barcode to the device communication interface 63– See paragraphs [0052-0055]), wherein the driver application (300) is capable of accepting data from [any] POS system (To print a receipt from the recording device 12 after a transaction is confirmed in the existing POS system – See paragraph [0132]), the driver application (300) comprising instructions for:
a. accepting data from a POS system (200) (To print a receipt from the recording device 12 after a transaction is confirmed in the existing POS system – See paragraph [0241]); 
b. transmitting the data from the POS system (200) to an external device (400) to be printed (When print control data is received from the POS terminal 10 in this embodiment of the disclosure, the tablet terminal controller 20 displays an image of the receipt to be printed based on the print control data on a tablet terminal touch panel 21 – See paragraph [0240]); 
c. checking for an internet connection [on a time interval] (the POS terminal 10 gets the IP address of the device to which the print control data (described below) instructing printing a receipt should be sent, and sets this IP address as the destination IP address – See paragraph [0093]); and 
d. transmitting, upon confirming the internet connection, the data to the one or more external sources (500) through the internet connection (if the third communication interface receives the print control data from the POS terminal to the substitute address; and transmits the print control data to the selected destination); wherein the driver application (300) is capable of being installed on a computing device (100) (The POS terminal controller 60 also functions as a printer driver execution unit 602 by the CPU reading and running an installed printer driver and associated programs – See paragraph [0047]).  
Yamada discloses to print a receipt from the recording device 12 after a transaction is confirmed in the existing POS system – See paragraph [0132] and sets this IP address as the destination IP address – See paragraph [0093].  Yamada does not disclose
wherein the driver application (300) is capable of accepting data from any POS system;
c. checking for an internet connection on a time interval
Fernando discloses
wherein the driver application (300) is capable of accepting data from any POS system (The one or more POS devices 101 are located in (for example, but not limited to) a business location of an organization, such as a physical store, a temporary location, or online inventory with physical salespoints, or a payment processing company can establish a business Any other location of the account – See page 2.  it is confirmed whether a user has logged in the information/certificate. For example, the user may be a primary user, such as a store owner, a store salesperson, or other employees or persons related to the store associated with the POS device – See page 16);
c. checking for an internet connection on a time interval (the communication module 3106 checks the status of each better connection every time N seconds, minutes, hours, etc. (or its ratio) pass, where N can be defined by the main user or hard-coded into the communication module 3106 – See pages 27-28).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Fernando’s teaching into Yamada’s invention because incorporating Fernando’s teaching would enhance Yamada to enable to periodically checks whether the changes of communication/connection has been detected as suggested by Fernando (page 15).

Regarding claim 3, the driver application (300) of claim 1 
Fernando discloses
further comprising instructions for differentiating between raw data and non-raw data to be transmitted to the external device (400) (the data source 1232 may store information, such as inventory levels associated with the store and/or advertisements to be displayed on the POS device... the external service module 1234 can be used when the inventory has fallen below a predetermined threshold, or when the network server 1200 has received a notification about the status of one or more POS devices Send push notifications – See page 14.  Examiner respectfully notes that data/information from data source is raw data and other data is non-raw data.  The non-raw data received with a notification).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Fernando’s teaching into Yamada’s invention because incorporating Fernando’s teaching would enhance Yamada to enable to analyze data as suggested by Fernando (page 12).

Regarding claim 4, the driver application (300) of claim 3 
Fernando discloses
further comprising instructions for extracting graphical data from the non-raw data and transmitting the graphical data to the external device (400) (one or more graphical user interfaces (GUIs) for displaying and/or inputting product information, price, payment information, and/or other tasks related to the transaction. The system (for example, the processor 401) confirms whether the touch screen display201 has been detected to move to one of the second positions of GUI for customers-- See pages 10-11).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Fernando’s teaching into Yamada’s invention because incorporating Fernando’s teaching would enhance Yamada to enable to detect the graphical data and transfer data to customer as suggested by Fernando (pages 11- 12).

Regarding claim 5, the driver application (300) of claim 4, 
Fernando discloses
wherein, upon failing to confirm the internet connection (if the current connection becomes unavailable – See pages 27-28), the data is passed into an offline module (the POS device 101 receives the data via the network 107 and connection 152/154 Inventory quantity. Alternatively, the POS device 101 can actively and periodically query the back-end server 109 to update the inventory – See pages 3-4. If the location change is not detected in step 804, the method 800 proceeds to step 806, where the system maintains the first interface for the salesperson to interact with the system and periodically checks (or via interruption) in step 804 whether it has been Changes are detected, for example several times per second. Or, the system continuously checks whether a position change has been detected – See pages 10-11), wherein the offline module comprises instructions for checking for the internet connection on the time interval (when the communication module 3106 is using a poorer connection, it will regularly or periodically monitor the status of each better connection so that it can be used once it is available. Immediately use a better connection – See pages 27-28).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Fernando’s teaching into Yamada’s invention because incorporating Fernando’s teaching would enhance Yamada to enable to monitor network connection to try to connect to the best connection as suggested by Fernando (page 27).

Regarding claim 6, the driver application (300) of claim 1,
Fernando discloses 
wherein the time interval is 10 to 20 seconds (the communication module 3106 checks the status of each better connection every time N seconds, minutes, hours, etc. – See pages 27-28. Examiner respectfully notes that N seconds could be 10 to 20 seconds)
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Fernando’s teaching into Yamada’s invention because incorporating Fernando’s teaching would enhance Yamada to enable to check the status of each better connection every time as suggested by Fernando (pages 27-28).

Regarding claim 7, the driver application (300) of claim 1, 
Fernando discloses
wherein the one or more external sources (500) comprise a Web API (The service interface 1230 manages services external to the web server 1200. For example, the service interface 1230 can interact with the external service module 1234. The external service module 1234 may allow, for example, to send push notifications to one or more of a workstation, a POS device, and a mobile device.  The interface includes application programming interfaces (APIs) – See pages 14-15).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Fernando’s teaching into Yamada’s invention because incorporating Fernando’s teaching would enhance Yamada to enable to use interface to connect, communication and the interface includes API as suggested by Fernando (pages 15 and 36).

Regarding claim 8, the driver application (300) of claim 1, 
Yamada discloses
wherein the one or more external sources (500) comprise a software application (The tablet terminal controller 20 includes a CPU, ROM, RAM, and other peripheral circuits, and controls the tablet terminal 13. A specific application (“tablet terminal application TAP” below) is preinstalled on the tablet terminal 13. The tablet terminal controller 20 functions as a tablet terminal application execution unit 201 by reading and running the tablet terminal application TAP and associated programs – See paragraph [0060]).  

Regarding claim 9, the driver application (300) of claim 1, 
Yamada discloses 
wherein the one or more external sources (500) comprise a cloud server (A management server 15 (control device) connects to the global network GN. The management server 15 is a cloud server in a cloud system – See paragraph [0042]).  

Regarding claim 10, the driver application (300) of claim 1, 
Yamada discloses
wherein the external device (400) is selected from a group comprising a physical printer, a computer monitor, and a computing device (select a destination device, destination recording device (recording device is a thermal line printer – See paragraph [0067]).  A control device comprises a display images as a computer monitor – See paragraph [0011]).

10.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada and Fernando as applied to claim 1 above, and further in view of Cheng (US Pub. No. 2012/0271725 A1 – herein after Cheng).

Regarding claim 2, the driver application (300) of claim 1, 
Cheng discloses 
wherein the data is received from a spooler (the spool SW may be adapted to temporarily store the printing data in memory or computing hardware before sending the data to printer driver– See paragraph [0031]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Cheng’s teaching into Yamada’s and Fernando’s inventions because incorporating Cheng’s teaching would enhance Yamada and Fernando to enable to the spool software that may be adapted to temporarily store the printing data in memory before sending the data to printer driver as suggested by Cheng (paragraph [0031]).

11.	Claim(s) 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US Pub. No. 2016/0239819 A1 – herein after Yamada) in view of Fernando et al. (TW 202025026 A – herein after Fernando) and in view of Cheng (US Pub. No. 2012/0271725 A1 – herein after Cheng).

Regarding claim 11. 
Yamada discloses
A method for reading outgoing data from a POS system (200) to be sent to one or more external sources (500) (outputs transaction-related information to the printer driver execution unit 602 – See paragraph [0129].  Controls the POS terminal local area network communication interface 62 to send the generated status request command to the tablet terminal 13 using the substitute address (the IP address of the tablet terminal 13) (step SC1) – See paragraphs [0127-0130]), the method comprising: 
a. installing a driver application (300) (running an installed printer driver and associated programs – See paragraph [0047]), wherein the driver application (300) is capable of accepting data from [any] POS system (To print a receipt from the recording device 12 after a transaction is confirmed in the existing POS system – See paragraph [0132]), wherein the driver application (300) comprises instructions for: 
i. accepting data from the POS (To print a receipt from the recording device 12 after a transaction is confirmed in the existing POS system – See paragraph [0241]); 
ii. transmitting the data from the POS system (200) to an external device (400) (When print control data is received from the POS terminal 10 in this embodiment of the disclosure, the tablet terminal controller 20 displays an image of the receipt to be printed based on the print control data on a tablet terminal touch panel 21 – See paragraph [0240]), and 
iii. transmitting the data to the one or more external sources (500) (transmits the print control data to the selected destination – See paragraph [0008]); 
b. entering a transaction into the POS system (200) (The POS terminal input unit 65 has input means such as a keyboard with a keypad and operating switches, detects input – See paragraph [0053]; a POS terminal configured to execute a transaction process – See paragraphs [0020 and 0045]); 
[c. transmitting transaction data to a spooler;] 
d. transmitting, [by the spooler], the transaction data to the driver application (300) (When the transaction is completed, the POS application execution unit 601 outputs transaction-related information to the printer driver execution unit 602 – See paragraph [0129]); 
e. transmitting, by the driver application (300), the transaction data from the POS system (200) to the external device (400) (when completion of a transaction is reported, the printer driver execution unit 602 generates a status request command (a command requesting the recording device 12 to return a status report), and controls the POS terminal local area network communication interface 62 to send the generated status request command to the tablet terminal 13 – See paragraph [0130]); and 
f. transmitting, by the driver application (300), the transaction data to the one or more external sources (500) (controls the POS terminal local area network communication interface 62 to send the generated status request command to the tablet terminal 13 – See paragraph [0130]).  
Yamada discloses to print a receipt from the recording device 12 after a transaction is confirmed in the existing POS system – See paragraph [0132].  Yamada does not disclose
wherein the driver application (300) is capable of accepting data from any POS system;
c.	transmitting transaction data to a spooler; 
d.	transmitting, by the spooler...
Fernando discloses 
wherein the driver application (300) is capable of accepting data from any POS system (The one or more POS devices 101 are located in (for example, but not limited to) a business location of an organization, such as a physical store, a temporary location, or online inventory with physical salespoints, or a payment processing company can establish a business Any other location of the account – See page 2.  it is confirmed whether a user has logged in the information/certificate. For example, the user may be a primary user, such as a store owner, a store salesperson, or other employees or persons related to the store associated with the POS device – See page 16);
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Fernando’s teaching into Yamada’s invention because incorporating Fernando’s teaching would enhance Yamada to enable to periodically checks whether the changes of communication/connection has been detected and actively query the back-end server to update the inventory as suggested by Fernando (page 3).
Yamada and Fernando do not disclose
c.	transmitting transaction data to a spooler; 
d.	transmitting, by the spooler...
Cheng discloses 
c.	transmitting transaction data to a spooler (the spool SW may be adapted to temporarily store the printing data in memory or computing hardware before sending the data to printer driver– See paragraph [0031]);
d. transmitting, by the spooler, the transaction data to the driver application (300) (Instead of simply printing to the printer, the spool SW may be adapted to temporarily store the printing data in memory or computing hardware before sending the data to printer driver – See paragraph [0031]).
Cheng also discloses
a. installing a driver application (300) (Driver SW (SW 112) installed on POS computer 107 – See paragraphs [0033-0035]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Cheng’s teaching into Yamada’s and Fernando’s inventions because incorporating Cheng’s teaching would enhance Yamada and Fernando to enable to the spool software that may be adapted to temporarily store the printing data in memory before sending the data to printer driver as suggested by Cheng (paragraph [0031]).

Regarding claim 12, the method of claim 11, 
Fernando discloses
wherein the driver application (300) further comprises instructions for differentiating between raw data and non-raw data to be transmitted to the external device (400) (the data source 1232 may store information, such as inventory levels associated with the store and/or advertisements to be displayed on the POS device... the external service module 1234 can be used when the inventory has fallen below a predetermined threshold, or when the network server 1200 has received a notification about the status of one or more POS devices Send push notifications – See page 14.  Examiner respectfully notes that data/information from data source is raw data and other data is non-raw data.  The non-raw data received with a notification).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Fernando’s teaching into Yamada’s invention because incorporating Fernando’s teaching would enhance Yamada to enable to analyze data as suggested by Fernando (page 12).

Regarding claim 13, the method of claim 12, 
Fernando discloses
wherein the driver application (300) further comprises instructions for extracting graphical data from the non-raw data and transmitting the graphical data to the external device (400) (one or more graphical user interfaces (GUIs) for displaying and/or inputting product information, price, payment information, and/or other tasks related to the transaction. The system (for example, the processor 401) confirms whether the touch screen display201 has been detected to move to one of the second positions of GUI for customers-- See pages 10-11).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Fernando’s teaching into Yamada’s invention because incorporating Fernando’s teaching would enhance Yamada to enable to detect the graphical data and transfer data to customer  as suggested by Fernando (pages 11- 12).

Regarding claim 14, the method of claim 11, 
Fernando discloses
wherein, upon failing to confirm the internet connection (if the current connection becomes unavailable – See pages 27-28), the data is passed into an offline module (the POS device 101 receives the data via the network 107 and connection 152/154 Inventory quantity. Alternatively, the POS device 101 can actively and periodically query the back-end server 109 to update the inventory – See pages 3-4. If the location change is not detected in step 804, the method 800 proceeds to step 806, where the system maintains the first interface for the salesperson to interact with the system and periodically checks (or via interruption) in step 804 whether it has been Changes are detected, for example several times per second. Or, the system continuously checks whether a position change has been detected – See pages 10-11), wherein the offline module comprises instructions for checking for the internet connection on the time interval (when the communication module 3106 is using a poorer connection, it will regularly or periodically monitor the status of each better connection so that it can be used once it is available. Immediately use a better connection – See pages 27-28).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Fernando’s teaching into Yamada’s invention because incorporating Fernando’s teaching would enhance Yamada to enable to monitor network connection to try to connect to the best connection as suggested by Fernando (page 27).

Regarding claim 15, the method of claim 11, 
Fernando discloses 
wherein the time interval is 10 to 20 seconds (the communication module 3106 checks the status of each better connection every time N seconds, minutes, hours, etc. – See pages 27-28. Examiner respectfully notes that N seconds could be 10 to 20 seconds)
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Fernando’s teaching into Yamada’s invention because incorporating Fernando’s teaching would enhance Yamada to enable to check the status of each better connection every time as suggested by Fernando (pages 27-28).

Regarding claim 16, the method of claim 11, 
Fernando discloses
wherein the one or more external sources (500) comprise a Web API (The service interface 1230 manages services external to the web server 1200. For example, the service interface 1230 can interact with the external service module 1234. The external service module 1234 may allow, for example, to send push notifications to one or more of a workstation, a POS device, and a mobile device.  The interface includes application programming interfaces (APIs) – See pages 14-15).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Fernando’s teaching into Yamada’s invention because incorporating Fernando’s teaching would enhance Yamada to enable to use interface to connect, communication and the interface includes API as suggested by Fernando (pages 15 and 36).

Regarding claim 17, the method of claim 11, 
Yamada discloses
wherein the one or more external sources (500) comprise a software application (The tablet terminal controller 20 includes a CPU, ROM, RAM, and other peripheral circuits, and controls the tablet terminal 13. A specific application (“tablet terminal application TAP” below) is preinstalled on the tablet terminal 13. The tablet terminal controller 20 functions as a tablet terminal application execution unit 201 by reading and running the tablet terminal application TAP and associated programs – See paragraph [0060]).  

Regarding claim 18, the method of claim 11, 
Yamada discloses
wherein the external device (400) is selected from a group comprising a physical printer, a computer monitor, and a computing device (select a destination device, destination recording device (recording device is a thermal line printer – See paragraph [0067]).  A control device comprises a display images as a computer monitor – See paragraph [0011]).

Regarding claim 19, the method of claim 11, 
Yamada discloses 
wherein the one or more external sources (500) comprise a cloud server (A management server 15 (control device) connects to the global network GN. The management server 15 is a cloud server in a cloud system – See paragraph [0042]).  

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goodwin III et al. (US Pub. No. 2021/0334779 A1) discloses a touchless payment option is received for a transaction being processed at a transaction terminal. A payment option for a transaction interface on the transaction terminal is deactivated. A registered payment method is obtained for a customer associated with the transaction and the registered payment method is processed with a payment server to obtain payment for the transaction – See Abstract and specification for more details.
Panigrahi et al. (US Pub. No. 2021/0201292 A1) discloses a system for handing off a transaction for completion, the system having a terminal and a proprietary application program disposed within a memory of a guest device. The terminal receives a transaction token that corresponds to the transaction, the transaction token having been transmitted over the internet cloud through a gateway device that is collocated with the point-of-sale terminal, and presents the transaction token for acceptance by the guest device, and receives a notification that the transaction is complete, the notification having been transmitted over the internet cloud through the gateway device – See Abstract and specification for more details.
Hajji et al. (US Pub. No. 2014/0222545 A1) discloses a method of operating a point-of-sale (POS) system (1), the POS system comprising a POS terminal (3) having a software module (17, 21) thereon for enabling a retailer to process transactions within a transaction environment, and a peripheral device (5, 7) in communication with the POS terminal (3) – See Abstract and specification for more details.
Arzumanyan et al. (US Pub. No. 2014/0122272 A1) discloses Methods and systems described herein relate to a transaction data capture device. Systems and methods for content printing and insertion are disclosed. Systems and methods for payment and payment data storage are disclosed. Systems and methods for extracting transaction data sent from a point of sale terminal to a peripheral are disclosed – See Abstract and specification for more details.
Adelgreen et al. (US Pub. No. 2018/0012213 A1) discloses A pre-certified payment application driver code configured to satisfy requirements of a particular level of a credit card data security certification compliance may be integrated with first and second POS applications to generate first and second integrated applications, respectively, as a fully integrated, tested and production-ready solution – See Abstract and specification for more details.
Pi Farias (US Pub. No. 2017/0124564 A1) discloses functionality set forth includes allowing user devices to directly communicate with payment gateways, capturing and making use of scanner-obtained data and printer-destined data in a way that does not require code alternation of already-installed POS software, and allowing software of limited-capability POS devices to be updated without sending large, full-overwrite software images – See Abstract and specification for more details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/           Examiner, Art Unit 2192